Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method, system and computer program product (non-transitory); therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of managing vehicle maintenance by determining whether or not vehicle servicing/ repair has been properly performed, which is considered to be a method of organizing human activities.  Using claim 1 as a representative example that is applicable to claims 8 and 15, the abstract idea is defined by the elements of:
interpreting the captured vehicle sensor data metrics to determine whether a service procedure event that matches a predefined service procedure has been performed; 
in a case when a matched service procedure event is found, analyzing the captured vehicle sensor data metrics to identify performed procedural steps corresponding to the matched service procedure event; 
automatically determining, based on the captured vehicle sensor data metrics, at least one of: 
whether the performed procedural steps do not include at least one of the predefined service procedures; 
whether at least one of the performed procedural steps was not performed in an order defined in the sequence of steps of the predefined service procedures; and 
whether at least one of the performed procedural steps is not one of the sequence of steps of the predefined service procedures; 

automatically identifying an anomaly in the performed procedural steps when one or more of: 
a determination is made that the performed procedural steps do not include all of the predefined service procedures; 
a determination is made that the performed procedural steps were not performed in an order defined in the sequence of steps of the predefined service procedures; and 
a determination is made that one or more of the performed procedural steps are not one of the sequence of steps of the predefined service procedures; and 
automatically providing a dynamic feedback notification when an anomaly has been identified

The above limitations are reciting a method of organizing human activities that is managing vehicle maintenance by determining whether or not vehicle servicing/ repair has been properly performed.  These types of actions are also related to warranty fulfillment in the sense that detection of unauthorized service procedures may void a warranty.  The act of ensuring that maintenance procedures have been properly performed is a legal interaction that falls into the category of being a method of organizing human activities.
For claims 1 the additional elements of the claim are the capturing of vehicle data metrics from a vehicle sensor.  For claim 8 the additional elements are the capturing of vehicle data metrics from a vehicle sensor and the data processor connected to memory that has instructions that cause the data processor to perform the steps/functions that are considered to define the abstract idea.  Claim 15 recites the capturing of vehicle data metrics from a vehicle sensor and a non-transitory computer readable medium with instructions to perform the steps/functions that define the abstract idea.  
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the insignificant pre-solution activity of collecting sensor data using a network (data from the vehicle sensors) and the use of a computing device with a processor and memory (non-transitory) as a tool to execute the abstract idea, see MPEP 2106.05(f).  With respect to the claimed data processor connected to memory and the use of a non-transitory computer readable medium with instructions, these limitations of the claim are simply instructing one to practice the abstract idea by using a computing device with a processor and memory to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer connected via a network, where the claimed data processor and memory are generically recited.  With respect to capturing the data metrics from the claimed sensors, this has been found to be a data collection step that is an insignificant extra solution activity that is recited at a high level of generality and that is merely reciting the collection of the data that is being used in the abstract idea to determine if proper maintenance or repair procedures have been performed.  The examiner refers to MPEP 2106.05(g) where it is discussed how collecting data to be used in a claimed process can be construed as an insignificant pre-solution activity, especially when recited at a high level of generality.  The combined elements of the instruction to apply the abstract idea using a data processor (with memory and instructions) and the collection of data from the sensors do not provide for integration into a practical application at the 2nd prong of the 2019 PEG; directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device with a data processor and memory (as addressed above at 2nd prong) to perform steps that define the abstract idea, in combination with the well understood, routine, and conventional act of collecting data using a network.  With respect to the claimed data processor and the memory with instructions, the rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard (overlapping considerations at 2nd prong and step 2B), so no further comments are necessary.  See MPEP 2106.05(f).  This is consistent with the guidance issued for the 2019 PEG.  With respect to the step of capturing data from the vehicle sensors, when reassessed at step 2B for the well understood nature of this limitation, it is noted that NPEP 2106.05(d)(II) addresses how collecting data, including by a network, is a well understood activity, especially when recited in a general manner as has been done in the pending claims.  When reconsidered at step 2B, the combination of an instruction to implement the abstract idea by recitation to a data processor with memory/instructions, and the well understood act of collecting data via a network (capturing the sensor data), in combination do not provide for significantly more at step 2B.    
For claims 2, 9, 16, the applicant is reciting a further embellishment of the same abstract idea of the independent claims by reciting that the vehicle data is for a selected nd prong or step 2B.
For claims 3, 10, 17, reciting that the steps are performed in a prescribed order to describe the procedural steps, is reciting more about the same abstract idea of claims 1, 8 and 15.  Nothing additional is claimed for consideration at the 2nd prong or step 2B.
For claims 4, 11, 18, the further defining that the vehicle data includes ranking data is a further recitation to the same abstract idea of claims 1, 8, and 15.  The same is found for the recited step of merging the ranking data with anomaly data to rate the impact of the anomaly on the vehicle operational lifetime.  This is just further defining the same abstract idea of the independent claims.  Nothing additional is claimed for consideration at the 2nd prong or step 2B.
For claims 5, 12, 19, the claimed generating of the report is considered to be part of the abstract idea of the claims.  The claimed report can be generated manually by a person using pen and paper.  Nothing additional is claimed for consideration at the 2nd prong or step 2B.
For claims 6, 13, 20, the claimed providing of access to an external application or plug in, coupled to a recitation of intended use for what the external application or plug in is able to do (but that is not being claimed), is an additional element of the claim that is not considered to be part of the abstract idea.  This limitation is taken as an instruction for one to practice the invention using computers connected to a network, because all that is being claimed is providing access to an application, nothing else is nd prong and does not provide for significantly more at step 2B.
For claims 7, 14, the further recitation to determining whether a service event was done at an authorized repair shop or was done at a recommended mileage are both limitations that are further defining the abstract idea of the claims.  Nothing additional is claimed for consideration at the 2nd prong or step 2B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilbrink et al. (20080284571) in view of Joao (20020016655) in view of Siessman (20080281658).
For claims 1-3, 8-10, 15-17, Wilbrink discloses a system and method where parts alteration data is stored in a vehicle module so the data can be used to determine if the maintenance that was actually performed on the vehicle and to ensure that the correct parts were used in the maintenance.  See paragraphs 003, 005, 007, 008.  Wilbrink validate the service”, and paragraph 027 discloses that one can verify what work was actually done by a service provider and teaches that one can determine if problematic parts that have been used or can determine service mistakes.  This satisfies the claimed notification.  Paragraph 029 discloses that a determination can be made as to the use of substandard parts in servicing the vehicle.  
Not disclosed is the analyzing of the vehicle data for an event that matches a predefined service procedure, identifying the procedural steps that correspond to the matched event, and identifying anomalies by determining that the performed steps do not include all of the predefined service procedure or that the steps were not performed in the correct order.  The detected anomaly is claimed as being the fact that the steps were not all performed or that they were not performed in the correct order.
Joao discloses a vehicle maintenance system that stores vehicle data relating to maintenance and maintenance procedures performed.  In paragraph 315 it is disclosed that the stored data allows for one to determine if a proper repair, maintenance, or service procedure has been performed on the vehicle or to ensure that the correct parts are on the vehicle.  Paragraph 317 discloses a vehicle report that includes a vehicle history such that one can determine if proper maintenance procedures have been performed.  Paragraph 318 discloses ensuring proper maintenance has been performed in the context of past procedures so as to provide complete up to date information 
Siessman discloses a system and method for evaluating vehicle repair information.  Disclosed in paragraph 030 is that maintenance for a vehicle may occur and procedural steps may be performed on a vehicle that will void the warranty.  Disclosed is that repair procedures are used to determine if any of the previous maintenance steps that have been performed violate a warranty.  Also see paragraph 052 where a set of operations taken to repair a vehicle is stored.  Also see paragraph 056.  Disclosed in paragraph 061 is that an analysis module is used to evaluate vehicle repair data against vehicle repair steps to identify anomalies.  Disclosed is that a set of operations is compared to a damage template to identify “omissions of repair operations”.  This is teaching that the steps taken to perform a procedure are analyzed to determine if any of the steps have been omitted (not performed).  Also see paragraph 062 where it is disclosed that the analysis can identify specific labor operations that significantly reduce the warranty.  This is a teaching that one wants to look for procedural steps that have been performed that are in violation of a warranty by ensuring that the proper steps have been completed and that no step has been omitted.  
Both Joao and Siessman teach to one of ordinary skill in the art that it is desirable to verify that proper maintenance procedures (steps) have been followed, including by comparing maintenance procedures with predefined maintenance events.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Wilbrink with the further ability to compare the 
Additionally, one of ordinary skill in the art would also have found it obvious to ensure that the step are performed in the proper order because a service procedure inherently has an order that is supposed to be followed.  A procedure is defined as an ordered series of steps that are taken to perform some action.  When one is trying to determine if a service procedure was performed properly, it would have been obvious to include the order of steps, such as ensuring that a new oil filter was replaced before new oil was added to an engine.  Because a procedure inherently has steps that occur in a certain order, when ensuring that a procedure was performed properly it would have been obvious to account for the order of the steps to ensure that they were performed in the correct order.  This is because the order of the steps is part of the procedure and if the steps are not performed in the proper order then the procedure is not being followed.
  For claims 5, 12, 19, Wilbrink teaches providing vehicle history data (addressed for claims 1, 8, and 15), not disclosed is the claimed report.  

For claims 6, 13, 20, applicant has recited providing access to a program, so that an external system or a plug-in can perform analysis of the data.  All that is claimed is the providing of access, nothing is actually occurring stepwise as far as use of an external system or plug-in.  The examiner takes official notice of the fact that data is made available for analysis and that this is something that is well within the purview of one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to provide or grant access to an external system so that the data can be analyzed.  The act of granting access to stored data so that it can be analyzed is something that is well known for any and all data types and is considered to be an obvious step to perform.  
	For claims 7, 14, not disclosed is the determining that the steps were not performed at a recommended mileage.  This reads on considering mileage between replacements of fluids for an engine such as an oil change or the mileage at which one is supposed to perform certain procedures (3000 miles or 6 months, every 90k miles, .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-9, 12-16, 19, 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 13-18, of U.S. Patent No. 10592870. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant pending claims are simply broader versions of the patented claims.  Both sets of claims recite: 
interpreting the captured vehicle sensor data metrics to determine whether a service procedure event that matches a predefined service procedure has been performed; 
in a case when a matched service procedure event is found, analyzing the captured vehicle sensor data metrics to identify performed procedural steps corresponding to the matched service procedure event; 
automatically determining, based on the captured vehicle sensor data metrics, at least one of: 
whether the performed procedural steps do not include at least one of the predefined service procedures; 
whether at least one of the performed procedural steps was not performed in an order defined in the sequence of steps of the predefined service procedures; and 
whether at least one of the performed procedural steps is not one of the sequence of steps of the predefined service procedures; 

automatically identifying an anomaly in the performed procedural steps when one or more of: 
a determination is made that the performed procedural steps do not include all of the predefined service procedures; 
a determination is made that the performed procedural steps were not performed in an order defined in the sequence of steps of the predefined service procedures; and 
a determination is made that one or more of the performed procedural steps are not one of the sequence of steps of the predefined service procedures; and 
automatically providing a dynamic feedback notification when an anomaly has been identified

The pending claims are simply broadening out the claim scope by using broader language to describe the vehicle data from the sensors and by only requiring “at least one of” the claimed determinations whereas the patented claims do not recite “at least one of”.  It is considered to be obvious to one of ordinary skill in the art to only require “at least one of” the claimed elements by deleting the limitation that requires a determination of whether the steps include at least one of the procedures, a determination whether the steps were performed in the order defined by the procedure, and a determination that at least one step that was performed is not in the sequence of steps for the procedure, that requires all three of the claimed determinations. This represents an In re Goodman type of double patenting situation where broader claims are presented for patenting that read on the narrow claims that have already patented.  .

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Wilch (20070250415) discloses in paragraph 038 that it is desirable to verify that proper service procedures have been performed.  
Colarelli et al. (20150178663) teaches a system that can detect of a service procedure is performed correctly or not, which is relevant to what is claimed.
With respect to prior art, the cited prior art of record does not teach or suggest the claimed subject matter of claims 4, 11, and 18; however, claims 4, 11, 18, are rejected in view of 35 USC 101.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS W RUHL/Primary Examiner, Art Unit 3687